Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2867 Page 1 of 7




    1 ROBBINS GELLER RUDMAN & DOWD LLP
      PATRICK J. COUGHLIN (111070)
    2 STEVEN W. PEPICH (116086)
      DAVID W. MITCHELL (199706)
    3 ALEXANDRA S. BERNAY (211068)
      CARMEN A. MEDICI (248417)
    4 LONNIE A. BROWNE (293171)
      655 West Broadway, Suite 1900
    5 San Diego, CA 92101
      Telephone: 619/231-1058
    6 619/231-7423 (fax)
      patc@rgrdlaw.com
    7 stevep@rgrdlaw.com
      davidm@rgrdlaw.com
    8 xanb@rgrdlaw.com
      cmedici@rgrdlaw.com
    9 lbrowne@rgrdlaw.com
   10 Attorneys for Plaintiff
      [Additional counsel appear on signature page.]
   11
                            UNITED STATES DISTRICT COURT
   12                    SOUTHERN DISTRICT OF CALIFORNIA
   13 PERSIAN GULF INC., Individually and ) Case No. 3:15-cv-01749-L-AGS
      on Behalf of All Others Similarly    )
   14 Situated,                            ) CLASS ACTION
                                           )
   15                          Plaintiff,  )
                                           ) DATE: June 26, 2019
   16         vs.                          ) TIME: 2:00 PM
                                           )
   17 BP WEST COAST PRODUCTS LLC, ) CTRM:                 5C
      et al.,                              ) JUDGE: Hon. Andrew G. Schopler
   18                                      )
                               Defendants. )
   19                                      )
                                           )
   20
   21          MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR
          AN ORDER PERMITTING DISCLOSURE OF HIGHLY CONFIDENTIAL
   22               INFORMATION TO PLAINTIFF’S CONSULTANT
   23
   24
   25
   26
   27
   28

        Cases\4837-2892-7895.v1-5/22/19
Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2868 Page 2 of 7




    1 I.          INTRODUCTION
    2             Plaintiff1 moves for an order overruling Defendants’2 refusal to allow Plaintiff’s
    3 consultant, Cody Rosenfield, access to highly confidential documents as detailed in
    4 the parties’ Stipulated Protective Order (ECF No. 184, “Protective Order”).
    5 Defendants have unreasonably refused to allow Mr. Rosenfield access to highly
    6 confidential documents, despite the fact that Mr. Rosenfield has signed the Protective
    7 Order, agreeing to be bound by its terms and despite the fact that Defendants have
    8 designated nearly the entirety of their productions under the highest level of
    9 confidentiality, thus limiting greatly what Plaintiff’s consultant may see. Because
   10 Defendants have unreasonably withheld consent, Plaintiff requests the Court overrule
   11 Defendants’ refusal and allow Mr. Rosenfield access to the documents necessary for
   12 him to assist Plaintiff in the litigation. 3
   13 II.         THE PROTECTIVE ORDER
   14
                  Under the terms of the Protective Order, the parties must provide a curriculum
   15
        vitae (“CV”) and notice prior to allowing an expert or consultant to access documents
   16
        designated as highly confidential. The Protective Order requires that the “Party
   17
        seeking approval of an independent expert to access such confidential information
   18
        must provide the Producing Party with the name and curriculum vitae of the
   19
        independent expert.” Protective Order, ¶8(d). Further, “[t]he right of any independent
   20
        expert, including support staff employed by such expert, to receive confidential
   21
        information designated ‘CONFIDENTIAL – FOR COUNSEL ONLY’ will be subject
   22
   23   1
             “Plaintiff” refers to Plaintiff Persian Gulf Inc.
   24   2
         “Defendants” refers to Defendants Chevron U.S.A. Inc., ExxonMobil Refining &
      Supply Co., Exxon Mobil Corporation, Alon U.S.A. Energy, Inc., BP West Coast
   25 Products LLC, Equilon Enterprises LLC doing business as Shell Oil Products US,
      Phillips 66, Tesoro Refining & Marketing Company LLC, and Valero Marketing and
   26 Supply Company.
   27 3 In accordance with CivLR 26.1, prior to filing this motion, the parties met and
      conferred telephonically on May 22, 2019 and were unable to resolve the matter.
   28

                                                     -1-                     3:15-cv-01749-L-AGS
        Cases\4837-2892-7895.v1-5/22/19
Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2869 Page 3 of 7




    1 to the advance approval of such expert by the Producing Party or by permission of the
    2 Court.” Id. Any objection must be made in writing within 14 days and approval
    3 “must not be unreasonably withheld.” Id. 4
    4             On April 22, 2019, Plaintiff sent Defendants the name and CV of Mr.
    5 Rosenfield. See Ex. 1. 5 On May 3, Defendants sent Plaintiff a letter declining to
    6 provide the requested approval. Plaintiff responded to the letter on May 6, noting that
    7 Defendants failed to articulate a reasonable, non-speculative basis for their refusal and
    8 instead made defamatory and baseless claims against Mr. Rosenfield. Additionally,
    9 Plaintiff reiterated that the operative Protective Order and Mr. Rosenfield’s agreement
   10 to be bound by its terms subject to the Court’s power to sanction, should assuage any
   11 concerns (however baseless) regarding Mr. Rosenfield’s access to the documents.
   12 Plaintiff asked Defendants to reconsider and to withdraw their inflammatory letter.
   13 On May 13, 2019, Defendants wrote back and refused to reconsider the prior refusal
   14 and declined to withdraw the prior letter. Now Plaintiff seeks the Court’s assistance.
   15 III.        ARGUMENT
   16             Where a party has agreed to be bound by a protective order and where the
   17 expert does not work for a party or a competitor, courts routinely overrule objections
   18 to disclosure. See Advanced Semiconductor Materials Am. v. Applied Materials, No.
   19 C-95-20169 RMW (EAI), 1996 U.S. Dist. LEXIS 21459, at *8-*11 (N.D. Cal. Oct.
   20 28, 1996); Streck, Inc. v. Research & Diagnostic Sys., 250 F.R.D. 426, 430 (D. Neb.
   21 2008); High Point Sarl v. Sprint Nextel Corp., No. 09-2269-CM/DJM, 2013 U.S. Dist.
   22 LEXIS 17366, at *32-*33 (D. Kan. Feb. 8, 2013), aff’d, 817 F.3d 1325 (Fed. Cir.
   23 2016); Alcoa, Inc. v. Universal Alloy Corp., No. 1:15-CV-01466-ELR, 2016 U.S.
   24
   25   4
           Plaintiff has not shared any “CONFIDENTIAL – FOR COUNSEL ONLY”
        documents with Mr. Rosenfield.
   26
      5
         References to “Ex.” are to the Exhibits attached to the Declaration of Alexandra S.
   27 Bernay in Support of Plaintiff’s Motion for an Order Permitting Disclosures of Highly
      Confidential Information to Plaintiff’s Consultant, filed concurrently.
   28

                                                 -2-                    3:15-cv-01749-L-AGS
        Cases\4837-2892-7895.v1-5/22/19
Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2870 Page 4 of 7




    1 Dist. LEXIS 187915, at *5-*6 (N.D. Ga. Mar. 2, 2016). Those courts all recognize
    2 that the presence of a protective order provides the necessary protections to litigants
    3 concerned about possible disclosure.
    4             Here, Defendants’ refusal is all the more glaring as they have failed to provide a
    5 concrete basis for refusing Plaintiff’s request. Blankenship v. Hearst Corp., 519 F.2d
    6 418, 426 (9th Cir. 1975) (party seeking protective order bears burden of showing good
    7 cause). A “‘party cannot rely solely upon conclusory statements, “but must present
    8 evidence of specific damage likely to result from disclosure””6 BASF Corp. v. United
    9 States, 321 F. Supp. 2d 1373, 1378 (Ct. Int’l Trade 2004). Defendants instead have
   10 thrown a hodgepodge of baseless and inflammatory accusations at Mr. Rosenfield
   11 instead of providing any concrete evidence of any damage likely to result from Mr.
   12 Rosenfield’s access to documents designated as highly confidential.
   13             The Alcoa case is instructive. There, Alcoa sought to change a protective order
   14 claiming a concern that a proposed expert might seek to share confidential information
   15 with Alcoa’s competitors. The court found this concern baseless as “the experts are
   16 required to a sign a confidentiality agreement prior to being permitted to review any
   17 confidential information.” Alcoa, 2016 U.S. Dist. LEXIS 187915, at *6. The court
   18 found that Alcoa “has not sufficiently shown this Court why the existing Protective
   19 Order is insufficient.” Id. at *5. The same result should be obtained here, particularly
   20 where Defendants’ claimed concerns are not related to competitively sensitive
   21 information, but rather to amorphous concerns of activism and the like. 7
   22             Advanced Semiconductor Materials Am., 1996 U.S. Dist. LEXIS 21459, at *8-
   23 *11, is also helpful. In that case, a party’s “fear” that a consultant might work in the
   24 industry and might later innocently misuse information “without more, is not
   25   6
             Citations are omitted and emphasis is added throughout, unless otherwise noted.
   26   7
         Courts find dispositive whether the proposed expert has consulted for a competitor.
      See Verigy US, Inc. v. Mayder, No. 07-04330, 2008 WL 4183493 (N.D. Cal. Sept. 8,
   27 2008) (finding no risk of harm where the challenged experts had retired from the key
      competitor two years ago and did not have an ongoing relationship with the
   28 competitor). These concerns do not exist as to Mr. Rosenfield.

                                                     -3-                     3:15-cv-01749-L-AGS
        Cases\4837-2892-7895.v1-5/22/19
Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2871 Page 5 of 7




    1 sufficient to substantiate a risk” that outweighed the party’s need for its expert. Id. at
    2 *10. Instead, the court held “Dr. Sherman has agreed to be bound by the Protective
    3 Order. Applied must look to the Protective Order and to the laws against theft of trade
    4 secrets for its protection.” Id. at *10-*11. 8
    5             Additionally, Defendants have not explained how the Court’s power to sanction
    6 under the Protective Order does not provide enough protection to them. 9 Rule 37
    7 grants courts the authority to impose sanctions where a party has violated a discovery
    8 order, including a protective order. See Westinghouse Elec. v. Newman & Holtzinger,
    9 P.C., 992 F.2d 932, 935 (9th Cir. 1993); United States v. Nat'l Med. Enters., Inc., 792
   10 F.2d 906, 910 (9th Cir. 1986); see also On Command Video Corp. v. LodgeNet Entm’t
   11 Corp., 976 F. Supp. 917, 921 n.2 (N.D. Cal. 1997) (Armstrong, J.). No consultant,
   12 including Mr. Rosenfield, would risk the serious sanctions that could be imposed by
   13 the Court should they be found to have violated a Protective Order. That consultant
   14 would likely never work again. 10 Mr. Rosenfield has detailed and specific knowledge
   15 regarding the very matters upon which this case centers and there are few experts who
   16 are not conflicted because of prior (or current) work with the industry.
   17
   18
      8
         Cases where an expert was forbidden from accessing confidential materials are all
   19 wholly distinguishable. For example, in Wang Labs., Inc. v. CFR Assocs., Inc., 125
      F.R.D. 10 (D. Mass. 1989), an expert was excluded because he had worked for the
   20 opposing party on the technology related to the patent at issue in the case. And in
      BASF, 321 F. Supp. 2d 1373, the court, recognizing that a party could not rely on
   21 conclusory statements, but must present evidence of specific damage, held that the
      proposed expert’s involvement would be too hard to separate from the ongoing
   22 consultancy the expert had with the competitor. These issues are not present here.
   23   9
          We note as well that Plaintiff has not objected to any of the experts or consultants
        Defendants have put forth.
   24
      10
         Defendants personal, defamatory and unprofessional attacks on Mr. Rosenfield do
   25 not provide a basis to deny him access to the documents Defendants have designated
      as highly confidential. Moreover, Mr. Rosenfield’s experience, which Defendants
   26 also denigrate, has no relevance here. Despite Defendants’ invective, he is highly
      experienced in the issues raised in this litigation. Further, the Protective Order does
   27 not include a Daubert style inquiry rendering Defendants’ attacks on Mr. Rosenfield’s
      qualifications irrelevant.
   28

                                                   -4-                   3:15-cv-01749-L-AGS
        Cases\4837-2892-7895.v1-5/22/19
Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2872 Page 6 of 7




    1             Defendants’ refusal in this case is especially concerning because Defendants
    2 have marked vast swaths of documents as highly confidential. This is despite the fact
    3 that a review of these purportedly highly sensitive documents contain many publicly
    4 available materials and other matter not contemplated to be given the highest level of
    5 protection under the Protective Order. Plaintiff seeks to have the designation removed
    6 from many of Defendants’ documents, but under the current designations, Mr.
    7 Rosenfield is only able to view a small slice of the many thousands of documents
    8 produced in this litigation.
    9 IV.         CONCLUSION
   10             Defendants have unreasonably withheld consent to allow Plaintiff’s consultant
   11 access to the vast majority of the materials produced in this action. Mr. Rosenfield
   12 has signed the Exhibit A to the Protective Order and the Court’s ability to sanction
   13 violations of the Protective Order provides the necessary protections to assuage
   14 Defendants’ purported concerns. Plaintiff respectfully requests the Court overturn
   15 Defendants’ refusal so that Plaintiff can work with their chosen consultant to ready
   16 this case for summary judgment and trial.
   17 DATED: May 22, 2019                          Respectfully submitted,
   18                                              ROBBINS GELLER RUDMAN
                                                    & DOWD LLP
   19                                              PATRICK J. COUGHLIN
                                                   STEVEN W. PEPICH
   20                                              DAVID W. MITCHELL
                                                   ALEXANDRA S. BERNAY
   21                                              CARMEN A. MEDICI
                                                   LONNIE A. BROWNE
   22
   23
                                                            s/ Alexandra S. Bernay
   24                                                     ALEXANDRA S. BERNAY
   25                                              655 West Broadway, Suite 1900
                                                   San Diego, CA 92101
   26                                              Telephone: 619/231-1058
                                                   619/231-7423 (fax)
   27
   28

                                                   -5-                   3:15-cv-01749-L-AGS
        Cases\4837-2892-7895.v1-5/22/19
Case 3:15-cv-01749-L-AGS Document 213-1 Filed 05/22/19 PageID.2873 Page 7 of 7




    1
                                           ROBBINS GELLER RUDMAN
    2                                       & DOWD LLP
                                           ARMEN ZOHRABIAN
    3                                      Post Montgomery Center
                                           One Montgomery Street, Suite 1800
    4                                      San Francisco, CA 94104
                                           Telephone: 415/288-4545
    5                                      415/288-4534 (fax)
    6                                      Attorneys for Plaintiff
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                          -6-                    3:15-cv-01749-L-AGS
        Cases\4837-2892-7895.v1-5/22/19
